Locher, J.,
dissenting. I agree with the dissent of Justice Holmes and wish to add a few observations of my own.
Nancy Milton was mentally incapable of receiving information concerning her condition and of consenting to surgery. Dr. Lewis A. Lindner testified at the hearing that the patient had totally denied having a tumor to begin with, and that later she refused to accept that she had it — in spite of her being able to feel it growing in her pelvic area. Dr. Lindner added that her stated reason for refusal was that she was the wife of Rev. LeRoy Jenkins, and that she believed he “would come to the hospital and take her away and heal her supernaturally.” It is evident that these psychotic delusions have created an impenetrable “wall” which prevents her from admitting she has the tumor and from consenting to the surgery. For her to consent to surgery would be to deny her belief that LeRoy Jenkins would come and take her away to be healed. Nancy Milton is incapable of surmounting this mental wall created by her own delusions. In conclusion, I am convinced that her refusal to consent to surgery is the result of her delusions concerning LeRoy Jenkins rather than her belief in faith healing.
Accordingly, I dissent.